—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated December 14, 1992 (People v Cornell, 188 AD2d 541), affirming a judgment of the County Court, Westchester County, rendered April 25, 1990.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the *397effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745).
Mangano, P. J., Bracken, Ritter and Thompson, JJ., concur.